 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDCastle Instant Maintenance/Maid, Inc. and ServiceEmployees International Union, Local No. 102,AFL-CIO. Case 21-CA-19077May 22, 1981DECISION AND ORDEROn December 18, 1980, Administrative LawJudge William L. Schmidt issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and brief and has decided toaffirm the rulings, findings,' and conclusions2ofI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Member Jenkins would not rely on Wright Line. a Division of WrightLine, Inc., 251 NLRB 1083 (1980), because the Administrative LawJudge discredited Respondent's asserted reasons for discharging Mezaand explicitly found them to be pretextual, so that only the unlawfulmotive for the discharge remained and the Wright Line analysis whichconcerns weighing two genuine motives is not pertinent. Limestone Ap-parel Corporation, 255 NLRB No. 101 (1981).Chairman Fanning and Member Zimmerman do not share MemberJenkins' view of the Board's decision in Wright Line. supra, as interpretedby its decision in Limestone Apparel, supra. Limestone holds that theBoard will not find it necessary to apply the specific formulaic approachset forth in Wright Line, or to make reference to an administrative lawjudge's failure to do so where it affirms his finding that the respondent'sjustification for discharge or discipline against the General Counsel'sprima facie showing of impermissible motivation was pretextual. We didnot there state, or even imply, that the correct result would not, or couldnot, be reached by applying the mode of analysis set forth in Wright Lineto a defense which alleges a justification which is found not to have exist-ed or, if it did, not to have been relied upon by the Respondent.This case merely presents the reverse and equally applicable side ofLimestone. Here the Administrative Law Judge applied the Wright Lineformat to a pretext discharge. But for Member Jenkins' comments, wewould have affirmed the Administrative Law Judge's decision withoutcomment. In Limestone, we said: "We shall not ...in any future cases inwhich we adopt an administrative law judge's finding of a pretext dis-charge point to any failure to make specific reference to Wright Line."We now add that, in such cases, we shall not find it necessary Io com-ment upon an administrative law judge's reaching the same result by ap-plication of Wright Line, for a correct analysis that accords with WrightLine would not alter the result we would reach in any case See WrightLine. supra at 1084, fn. 5. 1089, fn. 13.2 We do not rely on the Administrative Law Judge's analysis in find-ing that the Board has statutory jurisdiction over Respondent. Rather, wenote the Administrative Law Judge's finding that Respondent annuallyprovides janitorial services in excess of $50,000 to the United StatesMarine Corps. Therefore, we find that Respondent's operations satisfythe Board's indirect outflow standards for nonretail enterprises as setforth in Siemons Mailing Service, 122 NI.RB 81 (1958). See St. Francis PieShop, Inc., 172 NLRB 89 (1968).However, we do agree with the Administrative Law Judge's findingthat the services which Respondent performs for the Marines are suffi-cient to have a substantial impact on the national defense within themeaning of the Board's discretionary guidelines for asserting jurisdiction.Ready Mixed Concrete Materials, Inc., 122 Nl.RB 318 (1958); Trico Dis-posal Service, Inc., 191 NLRB 104 (1971).256 NLRB No. 29the Administrative Law Judge and to adopt hisrecommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Castle InstantMaintenance/Maid, Inc., San Diego, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.3 Member Jenkins would compute interest on Carlos Meza's backpayin the manner set forth in his partial dissent in Olympic Medical Corpora-tion, 250 NLRB 146 (1980).DECISIONSTATEMENT OF THE CASEWILI.IAM L. SCHMIDT, Administrative Law Judge:This matter was heard by me on September 30, 1980, atSan Diego, California. The complaint was issued onbehalf of the General Counsel by the Regional Directorfor Region 21, on June 26, 1980,' pursuant to a chargefiled by Service Employees International Union, LocalNo. 102, AFL-CIO, on May 20, and an amended chargefiled by the Union on May 23. The issues were joined bythe answer of Castle Instant Maintenance/Maid, Inc.,which is dated July 11.2The complaint alleges that the Respondent dischargedCarlos Meza on May 16, and that it has failed and re-fused to reinstate Meza because of his union or otherprotected concerted activities in violation of Section8(a)(l) and (3) of the Act. With the exception of someadmissions related to the Respondent's business oper-ations, the answer denies every allegation of the com-plaint.The General Counsel and the Respondent were repre-sented at the hearing by counsel. All parties were afford-ed the opportunity to offer relevant evidence, to argueorally, to file post-hearing briefs, and to otherwise befully heard. On the basis of the record made at the hear-ing,3my observation of the demeanor of the witnesses,and my careful consideration of the briefs filed on behalfof the General Counsel and the Respondent, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONThe Respondent, a California corporation which main-tains its principal office at San Diego, California, is en-' Hereinafter all dates refer to the 1980 calendar year unless otherwisespecified2 The name of the Respondent appears herein as amended at the hear-ing.' The transcript of the official proceedings herein is corrected, suspon te CASTLE INSTANT MAINTENANCE/MAID131gaged in providing janitorial services to, inter alia, agen-cies of the United States Government, including the U.S.Marine Corps and the General Services Administration(GSA). The answer further admits that, at all times mate-rial herein, Respondent has been providing janitorialservices for GSA at the San Ysidro Port of Entry facilitylocated at the International Border between the UnitedStates and Mexico. The Respondent also admits that itannually provides janitorial services valued in excess of$51,000 to the Marines. However, the Respondent deniesthat it is an employer engaged in commerce or businessaffecting commerce within the meaning of Section 2(6)and (7) of the Act, as alleged in the complaint and, at theconclusion of the hearing, the Respondent moved to dis-miss the complaint on the ground that the General Coun-sel had failed to establish the Board's legal jurisdictionover this matter.The General Counsel argues that the Respondent's ad-mission that it provides services valued in excess of$50,000 for the Marines establishes the existence of theBoard's jurisdiction on the basis of either the indirectoutflow test established in Siemons Mailing Service, 122NLRB 81 (1958), or the substantial impact on nationaldefense test established by the Board in Ready MixedConcrete and Materials, Inc., 122 NLRB 318 (1958). InReady Mixed Concrete and Materials, Inc., supra, theBoard held that it would effectuate the policies of theAct to assert jurisdiction over all enterprises, as to whichthe Board has statutory jurisdiction, whose operationsexert a substantial impact on the national defense, irre-spective of whether the enterprise's operations satisfyany of the Board's other jurisdictional standards. Overthe years, the Board has avoided establishing a fixed-dollar amount under its national defense test belowwhich the Board, in the exercise of its discretion, wouldnot assert jurisdiction and, in the past, the Board has as-serted jurisdiction over a similar military contractorwhere the dollar volume of business was significantlyless than that performed by the Respondent. See, e.g.,Trico Disposal Service, Inc., 191 NLRB 104 (1971). UsingTrico as a guide, the conclusion is easily reached that thevolume of the Respondent's business with the Marines issufficient to warrant the conclusion that the Respond-ent's operations have a sufficient impact on national de-fense so as to warrant the exercise of the Board's juris-diction under the discretionary standard announced inReady Mixed Concrete, supra.However, with respect to the threshold question of theBoard's statutory jurisdiction, the General Counsel urgesthat I take judicial notice of the fact that the Marines, asa component of the Department of Navy, employs per-sons throughout the United States and other parts of theworld and purchases goods and services from supplierslocated outside of the State of California which arevalued in excess of $50,000. For example, the GeneralCounsel's argument continues, a single M-60 tank manu-factured by the Chrysler Corporation in Warren, Michi-gan, costs approximately $700,000 and a single CA-53helicopter manufactured by Sikorsky in Stamford, Con-necticut, costs approximately $4,500,000. The need forsuch judicial assumptions arises because such facts arenot admitted nor otherwise in evidence in this case. Inso-far as the record here is concerned, there is no evidencethat this Respondent or any of its customers purchase orsell goods or services which are transported directlyacross any state line.Although it is probably true that the magnitude of theoperations of the Department of Navy in the State ofCalifornia are such as to make the question of whetheror not it is directly engaged in commerce an adjudicativefact which is generally known and, thus noticeable underRule 201 of the Federal Rules of Evidence, I am satisfiedthat such an approach is unnecessary in this case.4Hence, the term commerce as used in the Act is definedin Section 2(6) to include, inter alia, "trade, traffic, com-merce, transportation, or communication ...betweenany foreign country, and any State, Territory, or theDistrict of Columbia ... .or between points in the sameState but through ...any foreign country." The evi-dence shows that the instant dispute arises among em-ployees who are employed at the busy border-crossingstation between Tijuana, Baja, California, and San DiegoCounty, California. The Respondent here has a serviceagreement through the Small Business Administrationwith GSA to maintain the facilities at the San YsidroPort of Entry facility which houses the border oper-ations of the United States Customs Service and theBureau of Immigration and Naturalization. The magni-tude of the commercial importance of this facility is evi-dent from some incidental facts contained in the record.For example, it was estimated that approximately 15,000persons walk through this border-crossing station daily.In addition, the facility has 21 traffic lanes to accommo-date the vehicular traffic at this border-crossing point.When the foregoing is considered, it is difficult to imag-ine a setting where a single labor dispute would have thepotential to more directly disrupt the commerce whichCongress has empowered the Board to regulate thanhere. Accordingly, on the basis of the Respondent's busi-ness activities at the San Ysidro Port of Entry, I am sat-isfied that the Respondent's operation is sufficiently im-pressed with the elements of statutory jurisdiction so asto warrant the conclusion that legal jurisdiction exists inthis matter notwithstanding the fact that the record con-tains no evidence that the Respondent or any of its cus-tomers receive or furnish goods or services which crossa state boundary. Colonial Catering Company, 137 NLRB1607 (1962). Having concluded that the Board has statu-tory jurisdiction over the Respondent, I further find thatthe amount of services that the Respondent admittedlyperforms for the Marines is sufficient to have a substan-tial impact on national defense within the meaning of theBoard's discretionary guidelines for asserting jurisdiction.Trico Disposal Service, Inc., supra; Ready Mixed Concreteand Materials, Inc., supra. Accordingly, I find that theRespondent is an employer within the meaning of Sec-tion 2(2) of the Act which is engaged in commerce or a4 See, e.g., St. Francis Pie Shop, Inc., 172 NLRB 89 (1968). On theether hand, the General Counsel's request that I take notice of the cost,the location of manufacture and the utilization of certain specific equip-ment by the Marines in California is, in my judgment, not permitted byRule 201 La-Ron Corporation d/b/a Precision Carpet. Inc., 223 NLRB329, 33.9, fn. 52 (1976) 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent denies that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.The record establishes that the Respondent admits em-ployees to membership and that it exists in whole or inpart for the purpose of representing employees for thepurpose of collective bargaining with employers con-cerning their wages, hours, and working conditions. Therecord further establishes that, on August 18, the Unionwas certified as the exclusive collective-bargaining repre-sentative of the Respondent's own employees at the SanYsidro Port of Entry pursuant to Section 9(a) of the Actin Case 21-RC-16394. Accordingly, I find that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.1II. THE ALLEGED UNFAIR LABOR PRACTICESA. The ContentionsThe General Counsel contends that Meza was theprincipal initiator of the Union's successful drive to orga-nize the Respondent's employees at the San Ysidro Portof Entry station (San Ysidro). The General Counsel fur-ther contends that there is direct evidence that the Re-spondent knew of Meza's activities in this regard andthat the Respondent terminated Meza because of his rolein instigating the organizing drive. Entirely apart fromthe direct evidence offered by the General Counsel con-cerning the element of knowledge, the General Counselfurther contends that knowledge of Meza's organizingactivities may be inferred on the basis of the so-calledsmall plant doctrine5and, as the Respondent's assertedreasons for terminating Meza are pretextual, the furtherinference is warranted that Meza's discharge resultedfrom his union activities.The Respondent contends that Meza was dischargedfor cause; i.e., that he was unable to perform his assignedwork of maintaining floors in a condition sufficient tomeet standards imposed by GSA. Apart from this affirm-ative defense, the Respondent denies that it learned ofany union activities among its employees until after thedate of Meza's discharge and, for these reasons, the Re-spondent contends that the General Counsel has failed toprove that Meza was discharged in violation of the Actby a preponderance of the credible evidence.B. The General Counsel's CaseCarlos Meza was hired by the Respondent's generalforeman, Jose Avila, and he commenced his employmenton February 8. Meza was assigned to the Respondent'screw engaged in the building maintenance work at SanYsidro where the Respondent employs approximately 105 Apart from showing that the Respondent employs a small number ofemployees at San Ysidro, the General Counsel developed little other evi-dence to support his small plant theory. Where, as here, other evidenceshows that the San Ysidro facility serves as the work situs for employeesof several other persons and as a busy public facility, the basis for theGeneral Counsel's argument in this regard is significantly diminished. Ac-cordingly, it will not be further considered herein.employees and 1 supervisor, Isaias Serrano. Meza's prin-cipal job was to clean and polish floors at the port ofentry facility. Until the final week of his employment,Meza was assigned to a shift which worked from 4:30p.m. until I a.m.According to Meza and a fellow employee, HumbertoSaldana, the employees at San Ysidro began discussingamong themselves the possibility of seeking union repre-sentation in late April. Eventually, these informal discus-sions at work led to a meeting among some of the em-ployees at a nearby Jack-In-The-Box Restaurant on ap-proximately May 4.6 During this meeting, Meza volun-teered to investigate specific labor organizations whichcould represent the San Ysidro employees. In further-ance of this undertaking, Meza spoke to an individualnamed Barbara, who was employed at San Ysidro by theU.S. Customs Service. Barbara offered to take Meza tomeet with the representatives of the Union.Meza testified that on May 9, Barbara accompaniedhim to the Union's offices where they met with JamesHawes, the Union's executive secretary treasurer. In thecourse of this meeting, Meza explained the reasons theSan Ysidro employees felt they needed a union andHawes explained the benefits the employees could hopeto achieve by organizing. During this meeting, Mezasigned a union card and Hawes provided Meza witheight or nine additional cards to distribute to his fellowemployees. In addition, Meza arranged with Hawes tomeet with the San Ysidro employees of the Respondentat a nearby Sambo's Restaurant on the evening of May12.Following his meeting with Hawes, Meza returned tothe San Ysidro facility and met with Maria Berregan asshe was leaving work. Meza reported the substance ofhis meeting with Hawes to Berregan and gave Berreganfour or five of the authorization cards to distribute toother employees. Meza also solicited Berregan's assist-ance to inform employees of the scheduled May 12 meet-ing with Hawes. According to Meza, he sought Berre-gan's aid because she had a greater opportunity to meetwith the employees and pass along the information thathe had obtained.7The prearranged meeting at Sambo's Restaurant tookplace as scheduled on May 12. In the course of thismeeting, Meza and another employee served as interpret-ers between the predominately Spanish-speaking employ-ee complement and the union representatives who at-tended. On the following day, the Union filed the peti-tion in Case 21-RC-16394 at the National Labor Rela-tions Board Resident Office in San Diego.Effective May 12, Meza was transferred from his jobof maintaining the floors to the "gardener's" job whichamounted primarily to policing the outside grounds.However, the gardener's job also appears to have includ-6 In his tesimony, Meza was unable to recall the exact date of this em-ployee meeting, but on the basis of his testimony concerning the chro-nology of events leading to a meeting with a union representative onMay 9, it appears that the Jack-In-The-Box meeting occurred on May 4at the latest.7 There is no evidence that the Respondent was aware of Berregan'sactivities or that any discrimination was practiced against her as a resultof her union activities CASTLE INSTANT MAINTENANCE/MAID133ed the floor maintenance in a small building situated atBrowns Field, a U.S. Customs Service landing strip lo-cated approximately 20 minutes from San Ysidro byautomobile. On Friday, May 16, when Meza was gather-ing the equipment to go to Browns Field, he overheardone end of a telephone conversation between Serranoand Avila.8In this conversation, Serrano inquired as towhat was going to happen with Meza and, after a briefpause, Meza then heard Serrano state words to the effectthat Meza would be permitted to finish the day and thenhe would be terminated as though he was repeating aninstruction.Upon his return from Browns Field on May 16, Mezawent to the timeclock to punch out. He was met thereby Serrano who handed him an envelope containing histermination slip. After Meza had reviewed the termina-tion slip, Serrano offered to read it to Meza if he did notunderstand it. When Meza told Serrano that he under-stood it, he then stated to Serrano, "You told me that Ihad to have three warnings before you get fired."9Ser-rano replied, "No, you can have 5, 10, 20 warnings aslong as the company likes you." At that point, Meza saidnothing further and left.The General Counsel produced direct evidence of theRespondent's motive for terminating Meza through thetestimony of Humberto Saldana, another of the Respond-ent's employees at San Ysidro. Saldana testified that atapproximately 2:30 p.m. on Wednesday, May 7, Serranoapproached him at work and told him that he was goingto be assigned to the floor maintenance work because theRespondent wanted to move Meza to his job and thenterminate him because the Resoondent had becomeaware that Meza was "moving the union." Serranopromised Saldana that he would be moved back to hisold job on days as soon as he could, Saldana commencedworking the floor maintenance job on May 10 and Mezabegan working as the gardener on May 12.10Meza claimed that Serrano was extremely critical ofhis work but he attributed Serrano's attitude to hisrebuke of Serrano's approach to him concerning his reli-gious beliefs. On May , which was one of Meza's offdays, Meza went to the Respondent's home office wherehe met with Oswaldo Castillo, the Respondent's presi-dent, concerning his belief that Serrano was harassinghim because of his unresponsive attitude toward Serranoon the subject of religion. According to Meza, Castillotold him that he was the third person to make a similarcomplaint and that he would look into the matter. Cas-tillo, who also testified concerning this meeting, did notmention that he had similar complaints but acknowl-edged that he told Meza that he would have Avila meetwith Serrano and Meza about the matter. Avila testifiedthat he arranged for such a meeting through SerranoI Meza's conclusion that Serrano was talking with Avila was based onSerrano's salutation, "Mr. Joe," which, according to Meza, Serrano typi-cally used in greeting Avila.I Meza testified that Serrano told him of the three-warning rule whenhe commenced his employment. Such a rule appears to have been laterapplied to the detriment of Humberto Saldana. However, there is nomention of such a rule in the Respondent's work rules which are in evi-dence.'o As a result of this switch, Meza was not required to work on May10or II.which was supposed to occur immediately after anotherscheduled meeting with the San Ysidro employees onMay 5, but Meza left before there was an opportunityfor the three men to meet. There is no evidence that anyfurther attempt was made to inquire into the matter.Raymond Seewald, a U.S. Customs Service supervisorat San Ysidro, testified that he had never lodged anycomplaints against the Respondent's service at the SanYsidro facility as he had done when GSA was directlyresponsible for the maintenance of the facility. Subse-quent to Meza's discharge, Seewald provided Meza witha laudatory letter of recommendation.C. The Respondent's CaseIn support of its case that Meza was terminated forcause, the Respondent presented the testimony of its gen-eral foreman, Jose Avila, Meza's immediate supervisor,Isaias Serrano, the GSA inspector, Martin Galvez, whoconducted the weekly inspection of the facilities at SanYsidro and its resident Oswaldo Castillo.Avila testified that he hired Meza and assigned him tothe San Ysidro crew where he worked a number of jobsin order to learn the variety of tasks at that location. Ap-proximately a month after Meza had been employed,Avila had occasion to inspect the floors at San Ysidroand the work then being performed by Meza. At thattime and for the first 2 months of Meza's employment,Avila felt the floors were being maintained in a satisfac-tory fashion. However, the quality of floor care by Mezastarted to deteriorate after this time in Avila's view. Fol-lowing one specific inspection by Avila in this latterperiod, he ordered Serrano to provide help to Meza tobring the floor condition up to par. Thereafter, Avila tes-tified, he received a phone call from Hector Ochoa, aGSA general foreman with responsibility over the SanYsidro facility, who told him that he and another GSAsupervisor at San Ysidro had inspected the port of entryfacility and that the whole area seemed to have a stickysubstance all over the floors." Avila further testifiedthat Ochoa told him that this condition had to be cor-rected in 2 days or GSA would require that the floors becompletely stripped and rewaxed. Because of this report,Avila decided to replace Meza on the floor care work asSerrano had recommended to him 2 or 3 days earlier.Serrano effectuated Meza's transfer by switching the jobsperformed by Meza and Saldana. Avila testified that hethereafter decided to discharge Meza on May 16. Ac-cording to Avila, he initially directed Serrano to transferMeza rather than terminate him because he needed theadded time to obtain a replacement for Meza.Serrano testified that Meza spent his first week on thejob learning about floor maintenance and about the oper-ation of the floor care equipment. Thereafter, the jobwas assigned to Meza. Serrano characterized the condi-tion of the floors during Meza's first month of employ-ment as "beautiful." Serrano said that the quality of thefloor care subsequently deteriorated. In Serrano's words."[T]hey started to look bad, lack of wax, dirty build-up" Meza testified that Serrano informed him of a special inspection butno effort was made to connect this inspection with the Ochoa inspectionreferred to by Avila through either Meza or Serrano. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the corners, under the furniture was other stains." Ser-rano testified that he verbally warned Meza on three orfour occasions and the record contains one written warn-ing which was issued to Meza during the middle periodof his employment. That written warning is dated April14, and is signed by Meza to acknowledge its receipt.Boxes labeled "disobedience," "carelessness," and "workquality," on the form are checked, and in the space pro-vided for a narrative comment, Serrano wrote that Mezawas being warned primarily because he was not follow-ing orders. If it is assumed that this statement refers todeteriorating floor-care work, it is somewhat puzzlingbecause in the GSA inspection reports for the two in-spections immediately prior to the April 14 writtenwarning, the rating for floor-care was 4.5 on a scale of5-the highest rating for that aspect of the San Ysidrowork for any inspection period shown in the record inthis case while the rating for the inspection immediatelyafter April 14 shows the lowest rating for any report inevidence. However, no other explanation was profferedfor that statement.At the hearing, Serrano was examined concerning an-other written warning which he allegedly gave to Mezapreceding the April 14 warning but this warning was notoffered in evidence. In the course of his testimony, Mezadenied receiving more than one written warning. Never-theless, in his testimony, Serrano insisted that he pre-pared an earlier warning on March 14 and gave it toMeza. In the course of the examination, however, it wasestablished that several dates contained on this warningnotice were inconsistent with the preparation and issu-ance of the warning on March 14.According to Serrano's version of the events leadingto Meza's discharge, the floor care continued to deterio-rate and the inspector's ratings were becoming worseand worse. Serrano said that it finally reached a pointwhere he had to do something quickly, so he recom-mended that Meza be transferred to another position.'2As a consequence, Meza was transferred to the positionof gardener and Saldana, who had previously performedthe gardener's work, was assigned to the floor care oper-ation. Based on the weekly GSA inspection reports de-tailed, infra, it appears that the quality of floor care didnot improve. However, there is no indication that anywarnings were issued to Saldana for the condition of thefloors through this period. Rather, on September 9, Sal-dana was discharged for absenteeism.Avila testified that the first he knew of any union ac-tivity at San Ysidro on the part of the Respondent's em-ployees was on or about May 22, when a written com-munication was received from the Board office in con-nection with either the petition in Case 21-RC-16394 orthe charge in the instant matter. Serrano said he firstlearned of the union activity among the Respondent'semployees was on or about May 23 or 24, when Avilaspoke to him. Castillo testified that the first indicationthat he had of any union activity among the employeesat San Ysidro was when he received a telephone call on12 Serrano testified further in this regard that he never recommendsthe termination of employees. This is inconsistent with a finding made inthe Regional Director's Decision and Direction of Election that Serranorecommends the termination of two or three employees each month.May 20 from a Resident Office employee to inquire ifthe Respondent had received a communication from theBoard's office. Castillo testified that the Respondent hadnot yet received any communication so he inquired as towhere the document had been sent and learned that thedocument had been sent to a wrong address. Anothercopy of the document was to be forwarded to the Re-spondent at its correct address and it appears that this isthe document Avila referred to in his testimony. BothAvila and Serrano denied that they ever talked to Mezaabout the Union. Serrano denied that they ever told Sal-dana that Meza was going to be terminated for his unionactivities, but he had no particular recollection of theconversation between himself and Saldana when Saldanawas informed of his transfer to the floor-care work.Martin Galvez, the GSA inspector who normally con-ducted the inspections of the Respondent's work at SanYsidro, testified concerning the inspection reports heprepared in the months of March, April, May, and June.Those reports show the following ratings for floor carebased on a scale of I (lowest) to 5 (highest):March 3March 10March 17March 24April 7April 21April 28May 5May 19May 29June 10June 16June 213.503.004.254.504.502.754.004.25Rept. not inevidence4.003.754.003.00A more careful review of the inspection reports disclosethat where floor care is shown as a separate subitem ofanother category, such as room care or corridors and en-trances, the ratings are not always consistent. Galvez tes-tified that Ochoa is one of his supervisors but that hewas unaware of a special inspection by Ochoa betweenthe months of January and June. No inquiry was madeof Galvez concerning the sticky floor condition whichAvila alluded to in his testimony.In Wright Line, a Division of Wright Line Inc., 251NLRB 1083 (1980), the Board articulated the test to beemployed in all cases alleging violations of Section8(a)(3) or violation of Section 8(a)(1) which turn on thequestion of motivation. Under the Wright Line test, theGeneral Counsel is required to make a prima facie show-ing to support the inference that protected conduct wasthe motivating factor in the employer's action being ex-amined. Once such a prima facie case is established, theburden is shifted to the employer to demonstrate that thesame action would have taken place even in the absenceof the protected conduct. Id. at 1087. However, thisshifting of burdens does not shift the ultimate burden ofthe General Counsel to establish the existence of anunfair labor practice by a preponderance of the evidence.Id. at 1088, fn. 11. As the allegation in the complaint in CASTLE INSTANT MAINTENANCE/MAID135this matter alleges that the Respondent violated Section8(a)(3) of the Act, the analytical approach of WrightLine, supra, applies.Based on the foregoing findings and the entire record,I am satisfied that the General Counsel has establishedby a preponderance of the credible evidence that Mezawas terminated because of his union activities. This con-clusion is warranted on the basis of the testimony of Sal-dana which provides direct evidence of Respondent'smotivation as well as the fact that the Respondent's as-signed reason for terminating Meza is inconsistent withthe objective evidence concerning the floor care ratingsin the last weeks of Meza's employment.'a In general,the GSA inspection reports strongly support the conclu-sion that the quality of floor care under Meza was atleast equal to that provided by Saldana who appearsnever to have been warned or terminated for substan-dard work. This conclusion alone detracts considerablyfrom the Respondent's burden of demonstrating that theadverse action it took against Meza would have occurredeven in the absence of Meza's protected conduct. In thissame connection, the GSA inspection reports show thatSerrano's assertion to the effect that Meza's care of thefloors deteriorated rapidly in his final few weeks of em-ployment so as to necessitate taking quick action issimply unsupported. When this latter fact is consideredtogether with Serrano's self-contradictory testimony con-cerning the written warning he allegedly issued to Mezain March and his inability to recount the substance of thecritical conversation wherein he informed Saldana of histransfer to the floor care work to replace Meza, it be-comes clear that any conclusion grounded upon Ser-rano's testimony is not reliable. Moreover, the Respond-ent's failure to call Ochoa to corroborate Avila's criticaltestimony concerning the sticky floor incident, or to ex-plain Ochoa's absence, warrants the inference that Ochoawould not have corroborated Avila's testimony in thisregard especially where, as here, Ochoa's subordinateGalvez, who was called by the Respondent gave no indi-cation that he was aware of the incident. On the otherhand, no attempt was made to impeach Saldana's testi-mony by means of inconsistencies between his testimonyand his pre-hearing statement, which was provided tothe Respondent, or by means of bias grounded on ashowing that his pre-hearing statement was providedafter his discharge in September. The Respondent's at-tempt to impeach Saldana on the purely collateral matterrelating to his request for time off in August is whollyinsufficient to cast doubt upon his critical testimony con-cerning the transfer conversation. Concluding as I havethat there is no substantial basis to doubt Saldana's testi-mony, I find his account of the May 7 conversation withSerrano, wherein the latter stated that Meza was aboutto be discharged for "moving the union" to be credible.In view of this remark by Serrano, I am satisfied that theRespondent's officials learned of the employees' organiz-ing efforts substantially before it received any communi-cation about the filing of the National Labor RelationsBoard petition by the Union as claimed. Having also'3 The General Counsel does not allege Serrano's statement to Saldanaon May 7 as an independent 8(a)(l) violationconcluded that the Respondent's asserted reason fortransferring and then terminating Meza is a pretext, I amfully satisfied that the General Counsel has establishedby a preponderance of the credible evidence that CarlosMeza was terminated for his leading role in the organiz-ing effort. Accordingly, I find that the Respondent vio-lated Section 8(a)(1) and (3) of the Act, as alleged. Thecomplaint herein makes no reference to Meza's transferto the gardener's job although the version of the events Ihave credited above makes it clear that this transfer wasa mere preliminary step to Meza's subsequent terminationonly a short time later. For this reason, I am satisfiedthat Meza's transfer on or about May 12 was, likewise,unlawful and an appropriate remedial order shall be en-tered for this conduct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above, oc-curring in connection with the operations of the Re-spondent described in section I, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it is recommended that theRespondent be ordered to cease and desist therefrom andto take the affirmative action described below which isdesigned to effectuate the policies of the Act.With respect to the necessary affirmative action, it isrecommended that the Respondent be ordered to offerCarlos Meza immediate and full reinstatement to hisformer position or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or any other rights or privileges he previouslyenjoyed. It is also recommended that the Respondent beordered to make Carlos Meza whole for the losses whichhe suffered as a result of his transfer on May 12 and histermination on May 16 in the manner provided by theBoard in F W. Woolworth Company, 90 NLRB 289(1950), with interest thereon as provided by the Board inOlympic Medical Corporation, 250 NLRB 146 (1980), andFlorida Steel Corporation, 231 NLRB 651 (1977). Andsee, generally, Isis Plumbing Heating Co., 138 NLRB716 (1962). It is further recommended that the Respond-ent expunge from its records any reference to Meza'stransfer and termination. Finally it is recommended thatthe Respondent be ordered to post the attached notice tomarked "Appendix" for 60 consecutive days in orderthat employees may be apprised of their rights under theAct and the Respondent's obligation to remedy its unfairlabor practice.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce or in anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By transferring Carlos Meza on or about May 12,and by discharging Carlos Meza on or about May 16, theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Pursuant to Section 10(c) of the Act and upon theforegoing findings of fact, conclusions of law, and theentire record herein, I hereby issue the following recom-mended:ORDER 4The Respondent, Castle Instant Maintenance/Maid,Inc., San Diego, California, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Transferring or discharging any employee in retali-ation for engaging in activities on behalf of Service Em-ployees International Union, Local No. 102, AFL-CIO.(b) In any like or related manner interfering with, re-straining, or coercing employees because they choose toengage in activities on behalf of Service Employees In-ternational Union, Local No. 102, AFL-CIO, or discrim-inating against employees in regard to their hire ortenure of employment or any term or condition of em-ployment in order to encourage or discourage member-ship in that labor organization except to the extent per-mitted by an agreement described in Section 8(a)(3) ofthe Act.2. Take the following affirmative action in order to ef-fectuate the policies of the Act:(a) Offer immediate and full reinstatement to CarlosMeza and make him whole for the losses he incurred as aresult of the discrimination against him in the mannerspecified in the section above entitled "The Remedy."(b) Expunge from its records any reference to CarlosMeza's transfer and termination in May 1980.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports and all other re-cords necessary or useful to a determination of theamount of backpay due under the terms of this Order,the propriety of any offer of reinstatement made to14 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Carlos Meza, and the Respondent's compliance with sub-paragraph (b) above.(d) Post at its office in San Diego, California, and atany location available to it at the San Ysidro Port ofEntry facility for the purpose of posting notices to em-ployees copies of the attached notice marked "Appen-dix."'5Copies of said notice on forms provided by theRegional Director for Region 21, shall be duly signed bythe Respondent and posted. immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.l~ In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT transfer or discharge any employ-ee for engaging in union activities or otherwise ex-ercising any of the rights guaranteed by Section 7of the National Labor Relations Act, as amended.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Carlos Meza immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings incurred frombeing transferred and then terminated in May 1980,with interest.WE WILL expunge from our records any refer-ence to Carlos Meza's transfer and termination inMay 1980.CASTLE INSTANT MAINTENANCE/MAIDS,INC.